Citation Nr: 0415710	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  98-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jefferson K. Faught, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim.

In August 2003, the Board remanded this case for due process 
considerations.  After a review of the file, the Board finds 
that due process mandates another remand.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims.  This law also eliminated the concept of a 
well-grounded claim.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently invalidated the provisions of 38 
C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii), which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  

In September 2002 and March 2003, the Board undertook 
additional development, to include a VA examination and 
associating service personnel records with the claims file.  
Because of the above-referenced change in the law, the case 
was remanded to the RO in August 2003 for consideration of 
the new evidence.  Unfortunately, the veteran has never been 
specifically provided with notice of his due process rights 
under the VCAA.  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
the claim must again be remanded.

Further, the Board also notes that 38 C.F.R. § 3.304(f) was 
amended effective March 7, 2002, with regard to the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  Of note, the amended regulation requires that VA 
not deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
veteran's service records may help prove the stressor 
occurred.  In this case, there is no indication that VA has 
complied with this requirement.  Therefore, the Board finds 
that he should be provided with a copy of the amended 
regulations regarding PTSD claims based on personal assault.

This case is REMANDED for the following actions:

1.  The RO must notify the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should notify the appellant 
the provisions of 38 C.F.R. § 3.304(f)(3) 
regarding evidence from sources other 
than service records which may be used to 
corroborate his account of physical 
assault incidents.  

3.  Thereafter, the issue on appeal 
should be re-adjudicated.  If the benefit 
sought remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

